Appeal by the defendant from a judgment of the County Court, Westchester County (Pirro, J.), rendered June 22, 1992, convicting him of criminal possession of a controlled substance in the fourth degree and criminal possession of a weapon in the third degree (two counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The arresting officers had reasonable suspicion that the defendant was in possession of a gun and therefore had just cause to frisk him (see, People v Salaman, 71 NY2d 869; People v Price, 194 AD2d 634; People v James, 194 AD2d 558; see also, People v Cartagena, 189 AD2d 67; People v Fernandez, 182 AD2d 431, 432). The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
*287The defendant’s remaining arguments are without merit (see, People v Taylor, 65 NY2d 1, 6-7; People v Hardy, 187 AD2d 810; see also, People v Prochilo, 41 NY2d 759; People v Morgan, 173 AD2d 569; People v Wright, 171 AD2d 905). Thompson, J. P., Bracken, Balletta and Santucci, JJ., concur.